Title: To Thomas Jefferson from James Madison, 29 March 1802
From: Madison, James
To: Jefferson, Thomas


            
              Department of State March 29th. 1802.
            The Secretary of State, to whom has been referred by the President of the United States a Resolution of the House of Representatives of the 23d Inst., requesting the President to communicate to that House such information as he may have received relative to the Copper mines on the South side of Lake Superior, in pursuance of a Resolution of the 16th. April 1800, authorising the appointment of an Agent for that purpose, begs leave to lay before him the Copy of a letter of the 24th. September 1800, from the late Secretary of State to Richard Cooper Esqr., of Cooper’s Town in the State of New York, appointing him an Agent, in pursuance of the last mentioned Resolution—and the Copy of one from the Attorney General of the United States, of the 30th. March 1801, at that time acting as Secretary of State, to the said Richard Cooper, signifying to him that as the Resolution in question contemplated an execution of the work and a report thereof, in time for the consideration of Congress at its next Session, and this [had] not been done, it was thought necessary to suspend the further prosecution of it, and that he was accordingly to do so. The Secretary also begs leave to lay before the President copies of sundry other letters on this subject, which, together with those mentioned above, serve to give a view—of the whole transaction, so far as this Department has had an agency in it, tho’ they do not afford the particular information required by the Resolution referred to the Secretary of State, by the President.—All which is respectfully submitted.
            James Madison
          